SEPARATION OF EMPLOYMENT AGREEMENT 

AND GENERAL RELEASE

 

This Separation of Employment Agreement and General Release (“Agreement”) is
entered into between Coventry Health Care, Inc. (“Coventry”) and Dale B. Wolf
(“Mr. Wolf”).

 

WHEREAS, Mr. Wolf was employed by Coventry as Chief Executive Office pursuant to
an Employment Agreement, as amended, dated December 19, 2007 (“2007 Employment
Agreement”);

 

WHEREAS, Mr. Wolf’s employment by Coventry is being terminated as of April 30,
2009 (“Separation Date”); and

 

WHEREAS, Coventry and Mr. Wolf desire to resolve any and all issues relating to
Mr. Wolf’s employment with and termination of employment from Coventry;

 

NOW THEREFORE, Coventry and Mr. Wolf, intending to be legally bound, do hereby
agree as follows:

 

1.   The 2007 Employment Agreement is incorporated herein by reference.

 

2.   Coventry shall continue to pay Mr. Wolf his current base compensation and
benefits through the Separation Date of April 30, 2009.

 

3.   Coventry shall pay to Mr. Wolf twenty-four (24) monthly payments for the
two-year period from May 1, 2009 through April 30, 2011 of One Hundred Sixty
Seven Thousand, Nine Hundred, Sixteen Dollars and Sixty Seven Cents
($167,916.67) each (which is equal to 1/24 of two times the aggregate of (a) Mr.
Wolf’s current base salary; and (b) the average bonus compensation for Mr. Wolf
for the calendar years 2007 and 2008 under Coventry’s 162(m) plan). Payments
shall commence on May 1, 2009, subject to the six-month delay described in
Section 16 below (which means that the delayed payment for the first six months
will be made on November 13, 2009, the first pay period date of the seventh
month following the Separation Date).

 

4.   Mr. Wolf’s accounts under the Mid-Term Executive Retention Program and any
predecessor program (other than amounts credited for the current program year
ending June 30, 2009) shall become fully vested on the Separation Date and shall
be distributed within thirty (30) days after the Separation Date.

 

5.   Coventry shall pay to Mr. Wolf, on May 15, 2009, the lump sum payout of
four weeks of accrued but unused vacation days earned by Mr. Wolf through April
30, 2009.

 

6.   Coventry shall pay Mr. Wolf for non-reimbursed business, auto, and travel
expenses incurred by Mr. Wolf through April 30, 2009, and Mr. Wolf shall submit
such expenses to Coventry no later than June 15, 2009.

 

7.   Coventry shall continue to provide medical, dental and vision insurance for
Mr. Wolf and his dependents for the two-year period from May 1, 2009 through
April 30, 2011, under the terms of the plans applicable to executive officers of
Coventry. If Mr. Wolf elects such continued coverage, he shall pay the COBRA
cost of such coverage and Coventry shall reimburse Mr. Wolf for the COBRA cost
paid by Mr. Wolf.

 

8.    All outstanding stock options and restricted stock that were granted to
Mr. Wolf and that would have vested through April 30, 2010 if Mr. Wolf had
remained employed shall become vested (and, in the case of options, exercisable)
as of the Separation Date. Coventry and Mr. Wolf agree that Mr. Wolf’s stock and
vested stock options will be treated in the same manner as such equity of all
other executive officers of Coventry in the event of a Change in Control of
Coventry (as defined in Section 4.4(a) of the 2007 Employment Agreement or a
Change in Control under the 2004 Stock Incentive Plan (or a predecessor plan)
(the “Equity Plan”).

 

9.   Coventry acknowledges that Mr. Wolf is entitled to an Early Retirement
Benefit under the Equity Plan of three years of exercise credit for vested stock
options following termination by reason of Mr. Wolf being age 55 with more than
10 years of service as of April 30, 2009. As a result, all of Mr. Wolf’s vested
stock options (including options that vest pursuant to Section 8 above) shall
remain outstanding and exercisable for three years after the Separation Date (or
until the expiration of the applicable option term, if earlier).

 

1

 





 

 

10. Coventry shall match any contribution by Mr. Wolf to the Coventry Health
Care, Inc. 401(k) Restoration and Deferred Compensation Plan made according to
plan terms for 2008, with the match credited no later than April 30, 2009 or
such earlier date as such match is credited to other executive officers of
Company.  All of Mr. Wolf’s matching contributions under the Coventry Health
Care, Inc. 401(k) Restoration and Deferred Compensation Plan will become fully
vested as of the Separation Date.  Coventry shall provide a lump sum payout of
Mr. Wolf’s accrued benefits under such Plan during the seven month after the
Separation Date and no later than November 13, 2009.

 

11. Mr. Wolf shall be allowed to roll over his Coventry Health Care, Inc.
Retirement Savings Plan balance by June 30, 2009.

 

12. Mr. Wolf shall resign from all officer and director positions with Coventry,
and any subsidiaries and affiliates of Coventry, effective April 30, 2009.

 

13. In the event of Mr. Wolf’s death, Coventry shall continue payout of all
benefits provided under the Separation Agreement to Mr. Wolf’s designated
beneficiary(ies), and Mr. Wolf’s dependents may continue family medical, dental,
and vision insurance benefits through April 30, 2012 and receive COBRA and tax
reimbursements as described in Section 7 above.

 

14. Coventry and Mr. Wolf agree that the post-employment restrictions contained
in Section 6.4 of the 2007 Employment Agreement, incorporated herein by
reference, shall remain in effect through April 30, 2011. Coventry and Mr. Wolf
further agree that all other post-employment restrictions in any other
agreements or plans are hereby waived, and that Mr. Wolf will not be required to
sign any future post-employment restrictions as a condition of the receipt of
any benefits under paragraph 9 herein.

 

15. In exchange for a full release and waiver of claims by Mr. Wolf, Coventry
shall provide Mr. Wolf with a lump sum payment of Six Hundred and Fifty Thousand
Dollars ($650,000) on May 1, 2009.

 

16. All payments under this Agreement will be made in accordance with section
409A of the Internal Revenue Code. As required by section 409A, the monthly
payments that would otherwise be made under Section 3 above, and the tax gross
up amounts described in Section 7 above, shall be postponed for the six-month
period following the Separation Date. The postponed amounts shall be paid in a
lump sum payment on the first pay-period date of the seventh month following the
Separation Date (November 13, 2009), or within five days after Mr. Wolf’s date
of death, if earlier.

 

17.  All payments under this Agreement shall be subject to applicable tax
withholding. Tax withholding with respect to the restricted stock vesting under
Section 8 above shall be made by share withholding on the vesting date. The
shares withheld shall have a fair market value on the vesting date equal to the
applicable tax withholding amount.

 

18.   Release and Waiver by the Parties

 

a.          In consideration for the benefits provided to Mr. Wolf under this
Agreement, Mr. Wolf hereby RELEASES, AND FOREVER DISCHARGES Coventry, together
with its parent, subsidiaries and affiliates, and its and their officers,
directors, employees, agents, predecessors, shareholders, partners, successors,
assigns, heirs, executors and administrators (hereinafter referred to
collectively as “RELEASEES”), of and from any and all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which he ever had, now has or hereafter may have, or which his heirs,
executors or administrators hereafter may have, by reason of any matter, cause,
or thing whatsoever from the beginning of his employment with Coventry until the
execution date of this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims concerning or relating in any way to his
employment relationship or the termination of his employment relationship with
Coventry, and including, but not limited to, any claims arising under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., as amended (“Title
VII”), the Age Discrimination in Employment Act, 29 U.S.C. §621 et.seq., (the
“ADEA”), the Older Workers Benefit Protection Act, 29 U.S.C. §621 et seq., the
Americans with Disabilities Act, 42 U.S.C.§12101 et seq., (the “ADA”), the
Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq., as
amended (“ERISA”), the Family and Medical Leave Act, 29 U.S.C. 261 et. seq., and
any and all other federal, state, or local laws, and any common law claims now
or hereafter recognized, as well as all claims for counsel fees and costs.

 

2

 





 

 

b.          In consideration for the agreements made by Mr. Wolf under this
Agreement, Coventry hereby RELEASES, AND FOREVER DISCHARGES, Mr. Wolf of and
from any and all manner of actions and causes of actions, suits, debts, claims
and demands whatsoever in law or in equity, which Coventry ever had, now has or
hereafter may have, by reason of any matter, cause or thing whatsoever from the
beginning of Mr. Wolf’s employment with Coventry until the execution date of
this Separation Agreement.

 

c.         Mr. Wolf further agrees and covenants that neither he, nor any
person, organization, or other entity on his behalf, will file, charge, claim,
sue, or cause or permit to be filed, charged, or claimed, any civil action,
suit, or legal proceeding seeking any type of personal relief, or share in any
remedy against any of the RELEASEES, involving any matter occurring at any time
in the past up to and including the date of this Agreement, or involving any
continuing effects of any actions or practices which may have arisen or occurred
on or prior to the date of this Separation Agreement, except for breach of this
Separation Agreement. In addition, Mr. Wolf also agrees and covenants that
should he or any other person, organization or entity on his behalf, file,
charge, claim, sue or cause or permit to be filed, charged, or claimed, any
action for personal injunctive, declaratory, monetary relief, despite his
agreement not to do so hereunder, then he will pay all of the costs and expenses
of the RELEASEES (including reasonable attorneys’ fees) incurred in the defense
of any such action or undertaking.

 

                                    19.   Mr. Wolf hereby certifies and
acknowledges that:

 

a.              He has read the terms of this Separation Agreement and
understands its terms and effects, including the fact that he has agreed to
RELEASE AND FOREVER DISCHARGE RELEASEES from any claims arising out of his
employment relationship with Coventry, the terms and conditions of that
employment relationship, and the termination of that employment relationship;

 

b.              He has signed this Agreement voluntarily and knowingly in
exchange for the consideration provided, which he acknowledges is adequate and
satisfactory;

 

c.              He has been advised in writing to consult with an attorney
concerning this Agreement prior to signing this Agreement, and in fact has done
so;

 

d.              Neither Coventry, nor any of its agents, representatives,
employees, or attorneys, has made any representations concerning the terms or
effects of this Agreement other than those contained herein; and

 

e.              He has been advised that the signing of this Agreement does not
waive rights or claims that may arise after the date the Agreement is fully
executed.

 

                                     20.   Mr. Wolf understands and agrees that:

 

a.              Any notices due or sent pursuant to the terms of this Agreement
shall be sent by registered mail, return receipt requested, by same-day or
overnight courier service, or by email to:

 

If to Mr. Wolf, then to: Steven R. Wall

1701 Market Street

Philadelphia, PA 19103

 

swall@morganlewis.com

 

 

 

3

 





 

If to Coventry, then to:

Thomas C. Zielinski

Senior Vice President and General Counsel

Coventry Health Care, Inc.

401 Plymouth Road, Suite 350

 

Plymouth Meeting, PA 19462

 

     b.               This Agreement can only be modified by a written agreement
duly signed by the persons authorized to sign agreements on behalf of the
parties to this Agreement; and

 

     c.               A waiver of a breach under this Agreement shall not be a
waiver of any other or subsequent breach or default, and the failure or delay by
either party enforcing compliance with any term or condition of this Agreement
shall not constitute a waiver of such term or condition unless such term or
condition is expressly waived in writing.

 

21. The parties agree and acknowledge that this Agreement contains and comprises
the entire agreement and understanding among the parties, that no other
representation, promise, covenant or agreement of any kind whatsoever has been
made to cause any party to execute this Agreement, and that all agreements and
understandings between the parties are embodied and expressed herein. The
parties further agree and acknowledge that the terms of this Agreement are
contractual and not a mere recital and the parties intend this Agreement to be a
contract, not an executory accord.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Separation of Employment Agreement and General Release on
the date so indicated below:

 

 

/s/ Dale B. Wolf

 

May 5, 2009

Dale B. Wolf

 

Date

 

 

/s/ Mary Gail B. Wolf

 

 

Witness

Coventry Health Care, Inc.

 

 

/s/ Tom Zielinski

 

May 4, 2009

By:

 

Date

 

 

4

 



 

 